OPINION OF THE COURT ON PETITION FOR CERTIFICATE OF INNOCENCE
PER CURIAM:
On 17 September 1976 this Court set aside the findings of guilty and the sentence in appellant’s case because it was not convinced beyond a reasonable doubt of appellant’s guilt.
*604Appellant has now petitioned this Court to issue him a certificate of innocence under the provisions of 28 U.S.C. § 2513.* This we are unable to do. While we were unpersuaded that appellant’s guilt was established beyond a reasonable doubt, we are not able to assert from this record of trial that appellant “did not commit any of the acts charged” as required by 28 U.S.C. § 2513(a)(2) before a certificate can issue. Nor could we hold that appellant “did not by misconduct or neglect cause or bring about his own prosecution” which is another statutory prerequisite.
Consequently, the Petition for a Certificate of Innocence is denied.

 Forrest v. United States, 3 M.J. 173 (C.M.A. 1977).